Citation Nr: 0200879	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  01-02 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
weather injury.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for alcoholism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans










ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  

The RO, in pertinent part, denied entitlement to service 
connection for residuals of a cold weather injury, PTSD, and 
alcoholism.

The veteran was scheduled for an RO hearing in conjunction 
with his appeal in February 2001.  However, in a February 
2001 letter, he indicated that he wished to cancel his 
hearing.  

In a January 2002 brief, the veteran's representative raised 
the issue of entitlement to service connection for an 
acquired psychiatric disorder.  However, the current appeal 
encompasses only PTSD, and not a broader claim for service 
connection for a psychiatric disorder.  

As this claim has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, and 
the RO has informed the veteran of the type of evidence 
needed to substantiate his claims.

2.  The veteran does not have a current diagnosis of 
residuals of a cold weather injury.

3.  The veteran does not have a current diagnosis of PTSD.

4.  The veteran's claimed alcoholism is due to willful 
misconduct on his part.


CONCLUSIONS OF LAW

1.  Residuals of a cold weather injury were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).

3.  As the veteran's claimed alcoholism is due to willful 
misconduct, service connection cannot be granted as a matter 
of law.  38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.301, 3.303 (2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria & Duty to Assist

Initially, the Board observes that recently enacted 
legislation has eliminated the previous statutory requirement 
for a well-grounded claim, enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claims, and 
expanded on VA's duty to notify the claimant and 
representative, if any, concerning certain aspects of claim 
development.  See The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).

A review of the claims file reflects that the RO's actions 
comply with the new statutory provisions.  The Board finds 
that, in the RO's January 2001 Statement of the Case, the 
veteran was fully notified of the type of evidence needed to 
substantiate his claims.  Also, a complete description of the 
laws and regulations governing his claims for service 
connection was provided by the RO.  See 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2001).  

As to VA's duty to assist the veteran with the development of 
facts pertinent to his claims, the Board initially notes that 
there is no indication of relevant medical records that the 
RO has not obtained to date.  

While the veteran has not been afforded VA examinations in 
conjunction with his claims, the evidence of record, as 
described in greater detail below, does not reflect that such 
examinations are "necessary" to decide these claims.  See 
38 U.S.C.A. § 5103A(d) (West Supp. 2001).  

To date, it does not appear that the RO has informed the 
veteran of the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, as included in the VCAA.  

Given that the actions by the RO reflect fundamental 
compliance with these newly enacted provisions, however, the 
Board finds no basis for additional evidentiary development 
even though the veteran was apparently not informed of the 
VCAA.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2001).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 


Residuals of a cold weather injury

The Board has reviewed the evidence of record but finds no 
in-service or post-service medical evidence suggesting any 
cold weather injuries or residuals thereof.  As indicated 
above, the veteran has also not reported specific treatment 
for this claimed disability.  In the complete absence of 
medical evidence indicating such a disorder, the Board finds 
that a VA examination addressing this disorder is not 
"necessary" in view of 38 U.S.C.A. § 5103A(d), as there 
appears to be no reasonable possibility that the results of 
such an examination would help to substantiate the veteran's 
claim.

Indeed, the only evidence of record supporting this claim 
consists of the statements of lay witnesses, including the 
veteran, his daughter, and a fellow soldier.  



However, none of these individuals has been shown to possess 
the credentials, training, or expertise necessary to render a 
medical diagnosis or a competent opinion regarding medical 
causation.  

As such, this lay evidence cannot be deemed competent medical 
evidence and, therefore, lacks probative value.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of a 
cold weather injury, and this claim must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  

However, that doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).  
The Board does note that the veteran is free to submit 
evidence to reopen this claim at any time in the future.  See 
38 U.S.C.A. § 5108 (West 1991).  


PTSD

As indicated above, in order to establish service connection 
for a particular disorder, the evidence of record generally 
must demonstrate that a disease or injury resulting in a 
current disability was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, VA 
regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  

Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2000); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d),(f); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998).  Such corroborating 
evidence cannot consist solely of after-the-fact medical 
evidence containing an opinion as to a causal relationship 
between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).

The Board has considered the question of whether the veteran 
has a current diagnosis of PTSD.  However, his service 
medical records are negative for treatment for a psychiatric 
disorder, and the post-service medical evidence of record 
does not reflect such a diagnosis.  Moreover, the veteran has 
not reported any specific post-service treatment for PTSD.  

Given these facts, the Board finds no basis for returning 
this case to the RO so that the veteran might be afforded a 
VA psychiatric examination to address this claim.  As with 
the claim for service connection for residuals of a cold 
weather injury, the Board finds that a VA examination is not 
"necessary" in view of 38 U.S.C.A. § 5103A(d), since there 
is no reasonable possibility that the results of such an 
examination would help to substantiate the veteran's claim.

The only evidence of record supporting the veteran's claim 
consists of the lay opinions of the veteran and his daughter, 
both of whom have related his claimed PTSD to service.  
Again, however, neither individual has been shown to have the 
type of medical background needed to render a medical 
diagnosis or a competent opinion regarding medical causation, 
and their opinions lack probative value.  See Routen v. 
Brown, 10 Vet. App. at 186; YT v. Brown, 9 Vet. App. at 201.

Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record fails to show a 
current diagnosis of PTSD, let alone one that is predicated 
on a verified in-service stressor or combat with the enemy 
during service.  As such, the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for PTSD, and the claim must be denied.  Again, as 
the preponderance of the evidence is against the veteran's 
claim, 38 U.S.C.A. § 5107(b) is not applicable in this case.  
However, the veteran is free to submit evidence to reopen 
this claim at any time in the future.  See 38 U.S.C.A. 
§ 5108.


Alcoholism

As a preliminary matter, the Board notes that a temporary 
stay has been placed on claims for compensation based on 
alcohol and drug abuse related disabilities, claimed either 
as secondary to or as a symptom of a service-connected 
disability, pending final resolution of Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001), described below.  

However, this stay applies only to those cases where the 
evidence shows an association between the alcohol or drug 
abuse disability and the service-connected disability.  In 
cases where the claimed alcohol or drug abuse disability was 
due to the veteran's own willful action/misconduct, the 
denial of such claims may continue to be processed.  See VBA 
Fast Letter No. 01-35 (May 8, 2001).

The Board has reviewed the evidence in this case and finds 
that the veteran's claim for service connection for 
alcoholism has been made independent of any service-connected 
disability or of any other disability for which he has sought 
service connection.  In his January 2000 application, the 
veteran specified that his current alcoholism resulted from 
being given alcohol and encouraged to drink during service.  
As such, the Board finds that this claim is not subject to 
the aforementioned stay and may be addressed in this 
decision. 

As indicated above, service connection may be granted for a 
disability due to a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110.  However, 
service connection is not warranted, and no compensation 
shall be paid, for an injury or disease incurred as the 
result of the veteran's own willful misconduct or abuse of 
alcohol or drugs.  Id.  It was for the express purpose of 
precluding payment of compensation for certain secondary 
effects arising from willful misconduct, including injuries 
or disease incurred during service as the result of the abuse 
of alcohol or drugs, that 38 U.S.C.A. § 1110 was amended by 
the Omnibus Budget and Reconciliation Act of 1990, Pub. L. 
No. 101-508, § 8052, 104 Stat. 1388-1, 1388-351 (1990) 
(OBRA).  See H.R. CONF. REP. NO. 964, 101st Cong., 2d Sess. 
997 (1990), reprinted in 1990 U.S.C.C.A.N. 2374, 2702.  The 
statutory amendment applies only to claims filed after 
October 31, 1990, as here. See OBRA, § 8052(b).

Therefore, under the law in effect beginning on November 1, 
1990, as amended, alcohol dependence and substance abuse are 
deemed by statute to be the result of willful misconduct and 
cannot themselves be service-connected.  See 38 U.S.C.A. §§ 
105(a), 1110 (West 1991); see also Gabrielson v. Brown, 7 
Vet. App. 36, 41 (1994).  

"Alcohol abuse" means the use of alcoholic beverages over 
time, or such excessive use at any one time, sufficient to 
cause disability to the user.  38 C.F.R. § 3.301(d) (2001); 
see also VAOPGCPREC 7-99 (June 7, 1999).

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that when 38 U.S.C.A. § 1110 is read 
in light of its legislative history, it does not preclude a 
veteran from receiving compensation for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, a veteran's service-connected disability.  As indicated 
above, an appeal of this decision is pending.  Regardless of 
the resolution of Allen insofar as it concerns alcoholism 
secondary to, or a symptom of, a service-connected 
disability, the Federal Circuit also stressed that 
38 U.S.C.A. § 1110 only permits compensation in a situation 
where there was a causal relationship between a service-
connected disability and an alcohol or drug abuse disability 
and not in cases where the claimed alcohol or drug abuse 
disability was due to willful misconduct.
 
A review of the medical evidence in this case does not 
suggest current alcoholism.  Regardless of the medical 
evidence of record, however, the Board is bound by applicable 
statutes, the regulations of VA, and precedent opinions of 
the VA General Counsel.  See 38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 20.101(a) (2001).  Here, the veteran 
is essentially requesting service connection for a condition 
which is not recognized as a disease or injury for VA 
disability compensation purposes.  In a case such as this, 
the law, and not the evidence, is dispositive of the claim.  
See Sabonis v. Brown, 6 Vet. App. at 430.  Since the veteran 
seeks service connection for alcoholism, the claim, which is 
without legal merit, must be denied.  See 38 U.S.C.A. 
§ 105(a); 38 C.F.R. § 3.301(c)(3).


ORDER

Entitlement to service connection for residuals of a cold 
weather injury is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for alcoholism is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

